Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 16, the examiner did not find a teaching or suggestion for modifying close art Daniel (US 2013/0035642) to include both a drive spring to provide energy in order to move the plunger from the proximal to the distal position and a control spring which is configured to bias the needle shield in a distal direction relative to the collar and the collar is driven by the control spring in a proximal position until the collar is halted to create an audible and/or tactical feedback. Daniel currently only possesses one spring to both drive the plunger and create the feedback and the examiner did not find a teaching or suggestion for why to introduce an additional spring to provide a function which the single spring already provides as it would amount to a substantial redesign of Daniel and would alter Daniel’s functionality.
Also with respect to claim 16, the examiner did not find a teaching or suggestion for modifying close art Brereton et al (US 2013/0310744), which discloses separate control and drive springs where the control spring (noise spring 29) provides the feedback (¶176), to have the control spring also bias the needle shield in a distal direction relative to the collar as it would amount to a substantial redesign of Brereton and would alter Brereton’s functionality.
For claim 30, the claim requires the collar to include an L-shaped second collar rib that is adapted to laterally abut a shroud boss to prevent rotation of the collar and to maintain the coupling of the cam surface to the plunger boss/the boss on the plunger when the needle shroud is in a distal position and also requires the shroud boss to disengage the L-shaped second collar rib when the needle shroud is in a proximal 
With respect to claim 33, closest art Daniel does not disclose a plunger release mechanism to comprise a cam surface on the collar and a plunger boss that abuts the cam surface to bias the collar in a rotation direction. Daniel does not disclose a cam surface on the collar, a plunger boss that abuts the cam surface, nor the collar being rotatable. The examiner did not find a teaching or suggestion for modifying closest art Daniel with such structures as it would require substantial rework or Daniel and change the principle operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783